DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
3.	The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

4.	The disclosure is objected to because of the following informalities:
In paragraph [0021], in the sentence that reads “Detraying apparatus 10 is supported by a frame 20 made up of  a pair of spaced apart side-channels…”, the reference character associated with the “frame 20” appears to be wrong as reference character “20” has been used previously to denote the tray bottom, and Fig. 1 appears to show that reference character “22” is the pair of space apart side-channels.
In paragraph [0022], in the sentence that reads “ A diverter 20, such as a pusher…” the reference character associated with the “diverter 20” appears to be wrong as reference character “20” has been used previously to denote the tray bottom, and Fig. 1 appears to show that reference character “28” is the diverter/pusher.
In paragraph [0023], in the sentence that reads “Blocks 26 are of a size and orientation …” the reference character associated with the “blocks 26” appears to be wrong as reference character “26” has been used previously to denote the article lifter and Figs. 1 and 2 show that reference character “26” is the article lifter.
In paragraph [0024], in the sentence that reads “The blocks differ somewhat from being completely symmetrical, for example, since one block 36c in the outer rank is divided in order to accommodate a conveyor belt 25.”   None of the figures show the reference character “36c”, however Fig. 2 shows one of the outer rank blocks (42) as being divided into two parts.  As such, it is believed that the correct reference characters should be “42”.  If Applicant wishes to show three outer rank blocks as “42a”, “42b”, and “42c”, then Fig. 2 should also be amended. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 each recite “A detraying method for removing articles from trays, the method comprising: having a plurality of trays…”.  It is unclear as to how a method “holds”, “maintains” or “includes/contains” an object, which are accepted definitions  of the verb “having”.  It appears that the correct method step should be “providing”, which is the typical way in US practice to introduce objects (e.g., the “plurality of trays”  recited in Claims 1 and 6) to be used in a method claim.  
Claim 4 recites, “The de-traying method as claimed in claim 1 wherein said conveyor comprises a strip belt conveyor with a plurality of spaced apart narrow belts that are driven at a same speed and said lift blocks being of sizes and arrangement to be between said belts with said lifting base elevated.”.  There is no antecedent basis for “said conveyor”, as Claim 1 only recites the step of “transporting a tray” without specifying the structure that performs the transporting.    
Claim 6 further recites, “said opening in said large trays being larger that said opening in said small trays”.  The word “that” should be “than” for this comparison.
Claim 7 recites, “The de-traying method as claimed in claim 6 wherein said blocks are arranged in ranks with at least one of said blocks being a base rank, at least two of said blocks are of an inner rank with respect to said base rank block and at least two of said blocks being of an outer rank that are outside of said inner rank block with respect to said base rank block.”  The terms “base”, “inner” and “outer” are being used to denote spatial relationships, but there is nothing in the claims to denote the reference point of  these terms.  As best understood from the disclosure, the “base rank block” needs to be located adjacent one of the side-channels, as shown in Fig. 2, with the locations of the “inner” and “outer” rank blocks being placed at symmetrical locations at a 45° angle relative to the transporting direction, in order for the bocks to function as both a “lifting block” and  “guide block”, as required in Claim 6.  
Claim 9 recites, “The de-traying method as claimed in claim 6 wherein a small tray is detrayed with said base rank block and at least one of said inner rank blocks being a lifting block and at least one of said inner rank blocks being a guide block.” There is no antecedent basis for “said base rank block” because this term is introduced in Claim 7.  
Claim 10 recites, “The de-traying method as claimed in claim 9 within at least one of said outer rank blocks being a guide block.” The use of the word “within” is not understood; it is believed the correct word should be “wherein”.
Claim 11 recites, “The de-traying method as claimed in claim 6 wherein said conveyor comprises a strip belt conveyor…”. There is no antecedent basis for “said conveyor”, as Claim 6 only recites the step of “transporting a tray” without specifying the structure that performs the transporting.     
Claim 12 recites, “The de-traying method as claimed in claim 3 wherein said small trays have a long edge the same as the short edge of said large trays, said small trays have a short edge that is half the long edge of said large trays and said small trays have an opening that is as long as the opening in said large tray opening is wide.”.  Because Claim 12 is dependent on Claim 3, it is a duplicate claim of Claim 5.  Claim 12 will be examined as being dependent on Claim 6 because all of the preceding claims are directly or indirectly dependent on Claim 6. 
Claim 13 recites, “said tray further including and a rim around the base and an elongated opening in said base”.  The word “and” is not needed and makes this limitation unclear.
Claim 17 recites, “A de-traying apparatus adapted to remove articles from trays, each of the trays having a base and a bottom that is liftable from said base, each of said trays further having a rim around the base and an opening in said base that is covered by said bottom, some of said trays being large trays and some of said trays being small trays that are smaller than said large trays, said opening in said large trays being larger than said opening in said small trays; said apparatus comprising: 
a transport that is adapted to transport a tray that is supporting an article on said bottom to a detraying assembly; 
said detraying assembly adapted to elevate the bottom at least to the level of the tray rim with an article lifter from below the tray, said article lifter comprising a lifting base and a plurality of blocks fixed to said lifting base, some of said blocks being lifting blocks that are sized and arranged to engage the tray bottom through said opening in response to the lifting base being elevated and some of said blocks being guide blocks that are sized and arranged to maintain orientation of the tray with said guide blocks positioned outside of the tray adjacent the rim; 
wherein said blocks are sized and arranged on said lifting base with at least two of said blocks being lifting blocks and at least one of said blocks being a guide block whether the article is being detrayed from a large tray or a small tray and whether the article is being detrayed from a tray being oriented with its long edge leading or its short edge leading; and 
a diverter laterally displacing the article off of the elevated tray bottom.”  
Claim 17 is directed to a “detraying apparatus” that is used to remove articles from trays, and the preamble further describes a specific type of tray that is used by the apparatus.  However, the first limitation of the apparatus recites “a transport that is adapted to transport a tray that is supporting an article on said bottom to a detraying assembly”.  As such, it is unclear whether the tray being transported is the same of different type of tray as recited in the preamble. 
Claim 18 recites, “The de-traying apparatus as claimed in claim 17 wherein said blocks are arranged in ranks with at least one of said blocks being a base rank, at least two of said blocks being of an inner rank with respect to said base rank block and at least two of said blocks being of an outer rank that are outside of said inner rank block with respect to said base rank block.”  Although Claim 18 makes clear that the terms “inner” and “outer” represent spatial relationships with regard to the “base rank block”, it is believed that the location of the base rank block and the 45° symmetrical relationships is required in order for the  blocks to function as either a “lifting block” or a “guide block”,  and to be able to detray both a large or small tray in any orientation, as recited in Claim 17.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4, 6, 11, 13-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwardt et al., US 8,763,785, in view of Schuck et al., US 7,866,936, and Huff et al., US 2011/0061995.
With regard to Claims 1-4, 6, and 11, Schwardt discloses a de-traying method for removing articles (A) from trays (T, Figs. 1-8, C4, L42 – C7,L23), the method comprising: 
having a plurality of elongated trays (T, Figs. 3-6) each of the trays having a base (8), a rim around the base (9) and an opening (10) in said base and a bottom (7) covering said opening, said bottom being liftable from said base (C4, L45-50); 
transporting a tray that is supporting an article on said bottom to a detraying assembly (3, Figs. 1-2, 7-8), the transporting being done with a strip belt conveyor (11, Fig. 1); 
detraying the article at said detraying assembly by elevating the bottom at least to the level of the tray rim with an article lifter from below the tray (Figs. 1-2, 7-8, C5, L8 – C6, L10), 
the article lifter comprising a lifting base (12) and a plurality of lifting blocks (15) fixed to said lifting base (Figs. 1-2, 7-8); and 
laterally displacing the article off of the elevated tray bottom (14, C6, L7-10).
With regard to Claim 13-17, and 22, Schwardt discloses a de-traying apparatus adapted to remove articles (A) from a plurality of trays (T, Figs. 1-8, C4, L42 – C7,L23), each of the trays being elongated having a long side and a short side (Figs. 3-6) with a base (8) and a bottom (7) that is liftable from said base (C4, L45-50), said tray further including and a rim (9) around the base and an elongated opening (10) in said base, said bottom covering said opening (Figs. 3-6), the opening having long and short sides that parallel the long and short sides of the tray, the apparatus comprising: 
an article lifter (3) comprising a lifting base (12) and a plurality of blocks (15) fixed to said lifting base (Figs. 1-2, 7-8); and 
a strip belts conveyor (2, 11, Figs. 1-2) that is adapted to transport the tray to the article lifter (Figs. 1-2; and 
a diverter (14) laterally displacing the article off the elevated (C6, L7-10).
Schwardt fails to teach that the lifting blocks are sized and arranged so that some of the lifting blocks engage/lift the tray while others of the blocks are positioned outside of the tray to maintain the orientation of the tray.  Schuck discloses detraying methods and apparatuses (Figs. 1-6, C2, L34 – C7, L9) that includes a conveyor (104) for transporting a tray (102) to a detraying station (114, Fig. 1A),  an article lifter having a lifting base (112) and a plurality of lifting rods (112a) that pass through the conveyor and through openings in the tray (127, 128, Fig. 3) to lift the articles in the tray above the tray rim (130, Figs. 6B06C) so that the articles in the tray can be moved to a second tray (106).  Schuck further teaches that the articles located in the tray can be mail pieces of different sizes (C2, L34-41) and that the system is capable of maintaining the sequence and organization of the stack of mail contained in the tray (C6, L55-61).  In view of this configuration, if smaller pieces of mail are located in the bottom of the tray, only some of the lifting rods would contact the bottom small pieces while adjacent lifting rods would be moved past the lifting rods contacting the smaller pieces to contact a larger mail piece located above the small mail piece, and therefore, some of the lifting rods would function to maintain the orientation of the small mail pieces located at the bottom of the tray. It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Schwardt’s methods and apparatuses to use an article lifter similar to Schuck’s article lifter so that the articles are lifted to the top rim of the tray because it would eliminate the need for the second conveyor used to lower the tray, and provide the capability to maintain the sequence and organization of the articles in the tray (by using some of the lifting rods as guides to maintain the orientation of the articles in the tray), as taught by Schuck (C6, L55-61).  
Schwardt also fails to teach methods and apparatuses that can accommodate both small and large trays.  Huff discloses detraying methods and apparatuses (Figs. 1-15, [0040]-[0058]) that includes a conveyor (240, Fig. 12) for transporting trays (20) of different sizes (20, 20’, 20”, Figs. 1, 7, 9, 11) to a detraying apparatus (200’, Fig. 12), the detraying apparatus having multiple lifting devices (244) that are arranged and configured to be used with any of the sizes of trays.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Schwardt/Schuck methods and apparatuses so that incoming conveyor was capable of transporting both small and large trays having Schwardt’s design because it would allow the trays to be chosen based on the size of the articles they tray is transporting and allow the destroying assembly to detray the article without regard to the orientation of the tray, as taught by Huff ([0006]-[0023]).  The ordinarily skilled artisan would recognize that the lifting blocks of Schwardt could be modified such that they spanned an area greater than the size of the tray itself so that some of the lifting blocks would function as guides (similar to some of Schuck’s lifting rods that function as guides) and would be able to make this modification  using known methods and the modification would yield nothing more than predictable results.   

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,843,252 describes an article lifter having multiple lifting elements that are selectively moved to elevate articles of different shapes. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652